                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

ADACEL, INC. and ADACEL SYSTEMS,
INC.,

       Plaintiffs,

v.                                                           Case No: 6:18-cv-1176-Orl-40TBS

ADSYNC TECHNOLOGIES, INC.,

       Defendant.


                                               ORDER

       This case comes before the Court without a hearing on Plaintiffs’ Motion to Compel

Documents Responsive to Requests 9-14 and 41 of their First Request for Production

(Doc. 43). Defendant Adsync Technologies, Inc., has filed a response in opposition to the

motion (Doc. 45).

       Plaintiffs Adacel, Inc. and Adacel Systems, Inc. are the world’s leading suppliers of

air traffic control tower simulators (Doc. 14, ¶ 6). 1 In 2007 the Federal Aviation

Administration contracted to buy simulators and services from one of the Plaintiffs (Id., ¶¶

6, 10). Plaintiffs decided to subcontract part of the work to Defendant (Id., ¶ 11). As a

condition of the subcontract, Plaintiffs and Defendant signed a Non-Disclosure

Agreement in which they promised to maintain the confidentiality of certain information

they disclosed to each other (Id., ¶¶ 12-15; Doc. 14-1). After the subcontract and

nondisclosure agreement were signed, Plaintiffs revealed their trade secrets, proprietary

software, and proprietary design documents to Defendant (Id., ¶¶ 21, 23). Plaintiffs allege



       1 This information was taken from Plaintiffs’ Amended Complaint (Doc. 14) and is provided solely
as background. The Court does not make findings of fact in this Order.
that after the subcontract ended, Defendant began using their confidential and proprietary

information illegally, to contract directly with the FAA (Id., ¶¶ 33-36). Plaintiffs bring this

lawsuit for misappropriation of their trade secrets in violation of 18 U.S.C. § 1836 and

Chapter 688 Florida Statutes, and for breach of the Non-Disclosure Agreement (Id.).

        Counsel met on October 3, 2018 to prepare the parties’ case management report

(Doc. 23 at 3). During the meeting, Plaintiffs served their first requests for production on

Defendant (Doc. 43 at 2; Doc. 45, ¶ 1). Defendant responded to the requests on

November 5, 2018 (Doc. 45-2 at 13). At the end of January 2019, Defendant added a

second law firm to its team (Doc. 37). On February 4, 2019 Defendant’s new lawyers

served amended responses to the requests for production (Docs. 37, 45-3). 2 Now,

Plaintiffs seek an order compelling Defendant to provide better responses to requests 9-

14 and 41.

        In its original response, Defendant objected to all of Plaintiffs’ requests for

production on the ground that they were premature until the parties’ case management

report was finalized (Doc. 45-2 at 1). Subject to exceptions not applicable here, parties

“may not seek discovery from any source before [they] have conferred as required by

Rule 26(f).” FED. R. CIV. P. 26(d)(1). The Court’s Related Case Order and Track Two

Notice informed the parties that “[u]nless otherwise ordered by the Court, a party may not

seek discovery from any source before the meeting.” (Doc. 5 at 1). The requirements of

this Order are consistent with Local Rule 3.05(c)(2)(B). When Plaintiffs served their

requests for production all conditions for the commencement of discovery had been



        2 Defendant represents that “the parties agreed to several extensions of time for [Defendant] to file

amended responses to [Plaintiffs’] written discovery.” (Doc. 45, ¶ 6). The Court proceeds on the basis that
Defendant’s amended responses were served in accordance with the parties’ agreement and were
therefore, timely.



                                                    -2-
satisfied. Accordingly, Defendant’s objection based upon the timing of service of the

requests is overruled.

        Requests 9-13 ask Defendant to produce its tax returns, financial statements,

general ledgers, balance sheets, and profit and loss statements for the three-year period

leading up to the filing of this lawsuit (Doc. 43-1 at 5). Initially, Defendant responded to all

five requests as follows: “Subject to the blanket objection, no further objections at this

time.” (Id.). Plaintiffs argue that once the Court overrules Defendant’s original blanket

objection (as it has just done), this discovery should be compelled (Doc. 43 at 5).

        Plaintiffs’ argument ignores the objections made by Defendant’s additional lawyers

when they entered the case. They object that the requested information is confidential, 3

not relevant to the claims and defenses at issue, and that Defendant “has provided

financial information related to FAA contract DTFAWA11A00179CALL0001 in connection

with Interrogatory No. 4.” (Doc. 43-2 at 5-6). The Court must rule on these objections

before the motion to compel can be disposed of. This is made more difficult because

Defendant’s answer to interrogatory number four has not been shared with the Court.

        Request number 14 asks Defendant to produce all documents describing its

methods of accounting for revenues, costs and profits (Doc. 43-1 at 5). In its original

response Defendant said: “Subject to the blanket objection, no further objections at this

time except that the term “sufficient to describe” is vague and subjective.” (Id.).

Defendant’s amended response to request number 14 is the same as its amended

responses to requests 9-13 (Doc. 43-2 at 6).


        3 Defendant’s claim of confidentiality is puzzling. The parties have entered into a twenty-page
Confidentiality Agreement to protect any confidential information that is disclosed in this lawsuit (Doc. 43-3).
The agreement appears to address Defendant’s concerns and it does not suggest otherwise in its response
to the motion to compel.




                                                     -3-
       Request number 41 asks for all of Defendant’s documents referring or relating to

its gross margin on contracts with the FAA (Doc. 43-1 at 13). For its original response

Defendant said:

               Objection. This request is objectionable on the grounds and to
               the extent it is overly broad, burdensome and oppressive as it
               seeks to impose undue expense upon the respondent in
               providing a response, is not properly limited in time or scope,
               and seeks information that is irrelevant and not reasonably
               calculated to lead to the discovery of admissible evidence.
               This request does not recognize that Adsync is currently
               performing a nationwide contract utilizing FAA software
               originally sold to the FAA by Adacel and subject to
               confidentiality and non-disclosure provisions of the FAA
               contracts.

(Id.). Defendant’s amended response is the same as its response to requests 9-13 (Doc.

43-2 at 13).

       Plaintiffs argue that Defendant’s second set of objections should be overruled

because they are nothing but boilerplate (Doc. 43 at 7). Since the Federal Rules of Civil

Procedure were amended effective December 1, 2015, Rule 34 has required a party

objecting to requests for production to: (1) “state with specificity the grounds for objecting

to the request, including the reasons;” (2) “state whether any responsive materials are

being withheld on the basis of that objection;” and (3) “[a]n objection to part of a request

must specify the part and permit inspection of the rest.” FED. R. CIV. P. 34(a)(2)(B) and

(C). As the court observed in Liguria Foods, Inc. v. Griffith Laboratories, Inc., No. C 14-

3041-MWB, 2017 U.S. Dist. LEXIS 35370, at *32 (N.D. Iowa Mar. 13, 2017), “’[t]he key

requirement in both Rules 33 and 34 is that objections require ‘specificity.’” So-called

“’generalized objections are inadequate and tantamount to not making any objection at

all.’” Id. at *36 (quoting Jarvey, Boilerplate Discovery Objections, 61 Drake L. Rev. at

916). “Objections which state that a discovery request is ‘vague, overly broad, or unduly



                                             -4-
burdensome’ are, by themselves, meaningless, and are deemed without merit by this

Court.” Siddiq v. Saudi Arabian Airlines Corp., No. 6:11–cv–69–Orl–19GJK, 2011 WL

693685, at *3 (M.D. Fla. Dec. 7, 2011) (quoting Milinazzo v. State Farm Ins. Co., 247

F.R.D. 691, 695 (S.D. Fla. 2007)). Defendant’s amended objections are too general to

satisfy the specificity requirement in Rule 34 and therefore, they are overruled.

        Still, Defendant insists that it has preserved its objections based upon relevancy

and confidentiality because in its initial response it said it ‘“reserve[d] the right to make

any further objections respective to each request’ and was providing only its ‘initial

objections’ in light of the unusual procedural posture of the case.” 4 (Doc. 45 at 6-7).

Defendant cites no legal authority in support of this claim and the Court rejects

Defendant’s argument. Any procedure that permitted parties to reserve the right to make

future objections to discovery would conflict with FED. R. CIV. P. 1 and the discovery rules,

all of which are intended to facilitate the speedy and efficient discovery of the information

that is relevant and proportional to the needs of the case. 5 The language upon which

Defendant relies did not preserve any right on its part to amend or supplement its

responses at a later date.

        Copies of emails included in the record show that counsel engaged in good faith

negotiations to resolve this dispute before the motion to compel was filed (Docs. 45-4; 45-

5). Defendant asserts that during those negotiations Plaintiffs “implicitly conceded that the

only documents truly necessary for [their] damages analysis were those related to



        4   The Court has no idea what was unusual about the procedural posture of the case.
        5 For example, FED. R. CIV. P. 33(b)(4) states that “[a]ny ground not stated in a timely objection is

waived unless the court, for good cause, excuses the failure. In this Court’s view, the omission of this
language from Rule 34 does not mean that the philosophy underlying objections in Rule 34 is different than
in Rule 33.



                                                    -5-
[Defendant’s] profits under its contracts with the FAA.” (Doc. 45, fn. 1). This is

Defendant’s interpretation of communications that did not result in an agreement. It is of

no consequence to the Court in deciding this motion to compel.

       Perhaps anticipating that the Court would find its objections insufficient, Defendant

argues that it is still Plaintiffs’ burden to prove that the requests for production seek

relevant information (Doc. 45 at 7). Defendant also argues that “even if a party has

waived its objections by voluntarily answering or clearly delineating its partial response,

the court may still deny a motion to compel when the discovery request exceeds the

bounds of fair discovery." Siddiq, 2011 WL 6936485, at *3. Defendant contends that

Plaintiffs have failed to demonstrate that the information sought in these requests is

relevant and within the scope of discovery (Doc. 45 at 7-8). The Court agrees that the

case law and FED. R. CIV. P. 26(c)(1) give it the authority to grant Defendant relief in the

appropriate circumstances.

       Plaintiffs explain that the requested financial information is relevant to the

calculation of their damages (Doc. 43 at 5-7). One of the remedies available to Plaintiffs

on their claims for the misappropriation of trade secrets is disgorgement to prevent unjust

enrichment. 18 U.S.C. § 1836(b)(3)(B); FLA. STAT. § 688.004(1); CFTC v. Sidoti, 178 F.3d

1132, 1138 (11th Cir. 1999). Plaintiffs want Defendant’s financial information to show its

financial condition immediately before it contracted with the FAA and after it contracted

with the FAA (Id., at 6). Plaintiffs believe the majority of any increase in Defendant’s

revenue during this period was only made possible though the use of Plaintiffs’ trade

secrets (Id.).

       Defendant argues that even though its objections were not preserved, Plaintiffs are

only entitled to the financial documents necessary to perform an unjust enrichment



                                              -6-
analysis (Doc. 45 at 7). Defendant’s president has stated that in 2015 only one percent of

his company’s total sales were attributable to FAA contracts; in 2016 that figure increased

to ten percent; and in 2017 it was fifteen percent (Doc. 45-1, ¶ 5). Defendant’s president

also states that his company’s other contracts “are wholly unrelated to [its] business

relationships with [Plaintiffs] or any issue in this litigation.” (Id., ¶ 11).

       Before the motion to compel was filed Defendant “offered to produce financial

documents relating to profits attributable to the FAA contracts at issue, which constitute

the totality of the financial information necessary for [Plaintiffs] to complete an unjust

enrichment damages analysis, pursuant to well-established legal authorities.” (Doc. 45 at

3). In an email to Plaintiffs’ lawyer, Defendant said it would “produce documents in

support of the gross profit numbers given in response to the interrogatories as to

[Defendant’s] relationship with the FAA. This is the only information relevant to the case

as it would relate to damages.” (Id., at 50).

       On this record the Court finds that Plaintiffs are guilty of overreaching. The

financial information they seek goes beyond what they need to calculate Defendant’s

alleged ill-gotten gains from the misappropriation of Plaintiffs’ trade secrets. This is not to

say that the Court finds that the only relevant information is Defendant’s gross profit

numbers. More reliable information may be learned by looking at a somewhat bigger

picture. Now, Plaintiffs’ motion is GRANTED in part. Within 14 days from the rendition of

this Order, Defendant shall produce those portions of its financial statements, general

ledgers, balance sheets and profit and loss statements for the three-year period leading

up to the filing of this lawsuit, which depict and detail Defendant’s profits and losses from

the FAA contracts that are the subject of this lawsuit. In all other respects the motion to

compel the production of information from Defendant is DENIED. While Plaintiffs are



                                                 -7-
entitled to learn how Defendant accounts for its revenues, costs and profits that is better

discovered by an interrogatory or at a deposition.

       When a motion to compel is granted, the Court ordinarily awards the movant its

reasonable expenses, including attorney’s fees and costs incurred to bring the motion.

FED. R. CIV. P. 37(a)(5). The Rule recognizes three exceptions:

              (i) the movant filed the motion before attempting in good faith
              to obtain the disclosure or discovery without court action;

              (ii) the opposing party's nondisclosure, response, or objection
              was substantially justified; or

              (iii) other circumstances make an award of expenses unjust.

FED. R. CIV. P. 37(a)(5)(A). Here, because there is no clear winner an award of legal

expenses to any party would be unjust. Accordingly, all parties’ requests for their legal

expenses are DENIED.

       DONE and ORDERED in Orlando, Florida on April 30, 2019.




Copies furnished to Counsel of Record




                                            -8-
